 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10       CHRISTOPHER ROSS WESTFALL,
                                                             CASE NO. 3:19-cv-05819-BHS-JRC
11                              Petitioner,
                                                             ORDER TO SHOW CAUSE OR
12               v.                                          AMEND PETITION AND
                                                             DENYING MOTION FOR
13       STATE OF WASHINGTON,                                APPOINTMENT OF COUNSEL
14                              Respondent.

15

16          The District Court has referred this matter to United States Magistrate Judge J. Richard

17   Creatura as authorized by 28 U.S.C. § 636(b)(1)(A) and (B) and local Magistrate Judge Rules

18   MJR3 and MJR4. This matter is before the Court on a petition for writ of habeas corpus under

19   28 U.S.C. § 2241. Dkt. 9, at 1.

20          Because petitioner states that he has not filed any motion or otherwise sought state court

21   review of the issues raised in his petition and because his grounds would require this Court to

22   interfere in a pending State criminal proceeding, doctrines of exhaustion and abstention bar the

23   Court from considering petitioner’s claims. Petitioner also fails to show that the appointment of

24

     ORDER TO SHOW CAUSE OR AMEND PETITION AND DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 1
 1   counsel is appropriate at this early stage. Therefore, the Court denies without prejudice

 2   petitioner’s motion for the appointment of counsel and orders petitioner to adequately address

 3   the issues herein or file an amended petition on or before December 13, 2019.

 4

 5                                            BACKGROUND

 6          Petitioner, who proceeds pro se and is incarcerated at Lewis County Jail, states that he is

 7   a pretrial detainee (Dkt. 9, at 1) seeking dismissal of his charges of possession of a stolen vehicle

 8   and a controlled substance. Dkt. 1-1, at 7. He also requests the return of seized property. Dkt.

 9   1-1, at 7. Petitioner’s grounds for relief are “due process” and “incarceration and seizure of

10   property without determining guilt.” Dkt 9, at 5.

11          Regarding his pending charges, petitioner states that on March 1, 2019, he was arrested

12   and taken into custody at Lewis County Jail. Dkt. 1-1, at 9. After being “bailed out” on the

13   Lewis County charges and released from Lewis County Jail, petitioner was taken into custody in

14   Thurston County “on a separate matter.” Dkt. 1-1, at 9. Petitioner states that although “bail was

15   granted” on the Thurston County charges, he was not released from Thurston County but was

16   transferred back to Lewis County on a failure to appear charge. Dkt. 1-1, at 9. Petitioner alleges

17   that he was not at fault for the alleged failure to appear, as he was “held in the custody of

18   [Thurston County], who was in frequent contact with Lewis County [and] should have been fully

19   aware of the petitioner[’s] whereabouts.” Dkt. 1-1, at 9. Petitioner also alleges that “the

20   prosecution” falsified reports that petitioner expressed an intent to flee prosecution and/or

21   commit new crimes upon release. Dkt. 1-1, at 9. Further, petitioner states that he is being

22   improperly held without bail. See Dkt. 1-1, at 9.

23

24

     ORDER TO SHOW CAUSE OR AMEND PETITION AND DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 2
 1          Petitioner states that he has not sought any type of review of his claims other than by writ

 2   of habeas corpus in this Court. See Dkt. 1-1, at 5.

 3

 4                                              DISCUSSION

 5          The matter is now before the Court on preliminary review of the petition to determine

 6   whether “it plainly appears from the face of the petition and any attached exhibits that the

 7   petitioner is not entitled to relief in the district court.” Rule 4, Rules Governing Section 2254

 8   Cases; see also 28 U.S.C. § 2243 (Rules Governing Section 2254 cases may also be applied to

 9   habeas corpus actions filed under § 2241).

10

11          I. Failure to Exhaust

12           “[A] state prisoner must normally exhaust available state judicial remedies before a

13   federal court will entertain his petition for habeas corpus.” Picard v. Connor, 404 U.S. 270, 275

14   (1971). Petitioner’s claims will be considered exhausted only after “the state courts [have been

15   afforded] a meaningful opportunity to consider allegations of legal error without interference

16   from the federal judiciary.” Vasquez v. Hillery, 474 U.S. 254, 257 (1986). “[S]tate prisoners

17   must give the state courts one full opportunity to resolve any constitutional issues by invoking

18   one complete round of the State’s established appellate review.” O’Sullivan v. Boerckel, 526

19   U.S. 838, 845 (1999).

20          A habeas petition under § 2241 “challenges the execution of a criminal sentence on

21   grounds that a prisoner ‘is in custody in violation of the Constitution or laws or treaties of the

22   United States.’” Benny v. U.S. Parole Commission, 295 F.3d 977, 988 (9th Cir. 2002) (quoting

23   28 U.S.C. § 2241(c)(3)). Although 28 U.S.C. § 2241(c)(3) does not mandate an exhaustion

24

     ORDER TO SHOW CAUSE OR AMEND PETITION AND DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 3
 1   requirement, the Ninth Circuit Court of Appeals has held that exhaustion is necessary as a matter

 2   of comity unless special circumstances warrant federal intervention prior to a state criminal trial.

 3   Carden v. Montana, 626 F.2d 82, 83–84 (9th Cir. 1980).

 4          Here, petitioner fails to show that he exhausted state court remedies by presenting federal

 5   constitutional or statutory claims to the Washington state trial and appellate courts in the ongoing

 6   criminal proceedings against him. Petitioner has also not shown that special circumstances

 7   warrant federal intervention in this case. Therefore, petitioner must show cause why this case

 8   should not be dismissed for failure to exhaust state remedies.

 9

10          II. Younger Abstention

11          Petitioner’s case may also be inappropriate for review in federal court under the Younger

12   v. Harris abstention doctrine. See 401 U.S. 37 (1971); see also Dominguez v. Kernan, 906 F.3d

13   1127, 1131 (9th Cir. 2018). Younger abstention bars federal courts from staying or enjoining

14   pending state criminal court proceedings unless there are exceptional circumstances. Carden,

15   626 F.2d at 83.

16          Younger abstention is appropriate when “(1) there is ‘an ongoing state judicial

17   proceeding’; (2) the proceeding ‘implicate[s] important state interests’; (3) there is ‘an adequate

18   opportunity in the state proceedings to raise constitutional challenges’; and (4) the requested

19   relief ‘seek[s] to enjoin’ or has ‘the practical effect of enjoining’ the ongoing state judicial

20   proceeding.” Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (quoting ReadyLink

21   Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014)). Federal courts do

22   not invoke the Younger abstention if there is a “showing of bad faith, harassment, or some other

23

24

     ORDER TO SHOW CAUSE OR AMEND PETITION AND DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 4
 1   extraordinary circumstance that would make abstention inappropriate.” Middlesex County Ethics

 2   Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982).

 3          Here, Younger abstention appears to apply. First, petitioner is a pre-trial detainee and is

 4   in the midst of ongoing state criminal proceedings. Second, as these proceedings involve a

 5   criminal prosecution, they implicate important state interests. See Kelly v. Robinson, 479 U.S.

 6   36, 49 (1986); Younger, 401 U.S. at 43–44. Third, petitioner has failed to allege facts showing

 7   that he has been denied an adequate opportunity to address the alleged constitutional violations

 8   in the state court proceedings. Fourth, it is unclear if petitioner is raising claims that would

 9   effectively enjoin the ongoing state judicial proceeding. It is unclear whether petitioner seeks to

10   bring an excessive bail claim under the Eighth Amendment. See Dkt. 1-1, at 9; see Arevalo, 882

11   F.3d at 766 (finding Younger abstention not appropriate where the issues raised challenged a bail

12   hearing). However, petitioner’s stated grounds for relief—violation of due process for lack of

13   evidence of guilt before incarcerating him and seizing property—would effectively enjoin the

14   ongoing criminal proceedings against him.

15          Therefore, because it is unclear on the face of the petition whether or not Younger

16   abstention may apply to petitioner’s claims, petitioner must show cause why this case should not

17   be dismissed under Younger.

18

19          III. Motion to Appoint Counsel

20          There is no constitutional right to counsel in a habeas corpus action. Coleman v.

21   Thompson, 501 U.S. 722, 755 (1991). A habeas petitioner has a right to counsel, as provided by

22   rule, if an evidentiary hearing is required in his case. See Rule 8(c) of the Rules Governing

23   Section 2254 Cases; 28 U.S.C. § 2243. The Court may request an attorney to represent indigent

24

     ORDER TO SHOW CAUSE OR AMEND PETITION AND DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 5
 1   civil litigants under 28 U.S.C. § 1915(e)(1) but should do so only under “exceptional

 2   circumstances.” Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). “A

 3   finding of exceptional circumstances requires an evaluation of both the likelihood of success on

 4   the merits and the ability of the [petitioner] to articulate his claims pro se in light of the

 5   complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

 6   1986).

 7             At this time, the Court has not ordered service of the petition and has not determined that

 8   an evidentiary hearing will be required. See Rules Governing Section 2254 Cases in the United

 9   States District Courts 6(a) and 8(c); 28 U.S.C. § 2243. Petitioner’s grounds for relief do not

10   appear to be legally complex such that he would be unable to adequately articulate his claims.

11   As petitioner has not shown appointment of counsel is appropriate at this time, the motion to

12   appoint counsel is denied without prejudice.

13

14             IV. Motions to Stay and for Expeditious Ruling

15             Petitioner has filed a motion to stay state court proceedings and a motion for expeditious

16   ruling on his motion to stay. Dkts. 11, 12. As petitioner has not yet filed a serviceable petition

17   and the Court cannot determine whether amendment can cure the petition, petitioner’s motions

18   are premature. The Clerk’s office shall strike the motions from the docket; petitioner may refile

19   these motions if he files an amended pleading that is adequate to survive the Court’s preliminary

20   review.

21   ///

22   ///

23   ///

24

     ORDER TO SHOW CAUSE OR AMEND PETITION AND DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 6
 1              CONCLUSION AND DIRECTIONS TO CLERK AND PETITIONER

 2          If petitioner intends to pursue this § 2241 habeas action, he must file a response to this

 3   order and an amended petition on the form provided by the Court. The amended petition must be

 4   legibly rewritten or retyped in its entirety, it should be an original and not a copy, it should

 5   contain the same case number, and it may not incorporate any part of the original petition by

 6   reference. The amended petition will act as a complete substitute for the petition, and not as a

 7   supplement.

 8          The Court notes that petitioner has two other pending § 2241 petitions in this District, in

 9   which he requests dismissal of a variety of charges brought by Thurston County after an arrest on

10   February 20, 2019 (Case No. 3:19-cv-05817-RBL-DWC, Dkt. 1-2) and dismissal of a charge of

11   possession of stolen property brought by Lewis County after an arrest on April 23, 2019 (Case

12   No. 3:19-cv-05818-RBL-TLF, Dkt. 1-1). It is unclear to the Court whether petitioner’s

13   arguments in the petition in this matter (Case No. 3:19-cv-05819-BHS-JRC) pertain solely to

14   pending charges under state court cause number 19-1-00165-21 for possession of a stolen vehicle

15   and possession of a controlled substance. It is also unclear to the Court whether petitioner’s

16   three § 2241 petition each pertain to the same criminal proceeding. If he chooses to file an

17   amended petition in this matter, petitioner should clarify precisely what criminal charges are

18   pending against him and which charges his petition pertains to.

19          The Court notes that the proper respondent is the person who has custody over petitioner

20   (the official who is in charge of custody concerning pre-trial detainees for the County—that is,

21   the person who is head of the jail where petitioner is detained pending trial). See 28 U.S.C. §

22   2242. If petitioner files an amended petition, he must ensure that the petition names the correct

23   respondent.

24

     ORDER TO SHOW CAUSE OR AMEND PETITION AND DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 7
 1          If petitioner fails to adequately address the issues raised herein or file an amended

 2   pleading on or before December 13, 2019, the undersigned will recommend dismissal of this

 3   action. The Clerk is directed to provide petitioner with the forms for filing a petition for habeas

 4   corpus relief pursuant to 28 U.S.C. § 2241. Petitioner’s motions to stay and for expeditious

 5   ruling (Dkts. 11, 12) are stricken from the docket with leave to refile and petitioner’s motion for

 6   counsel (Dkt. 10) is denied without prejudice.

 7          Dated this 18th day of November, 2019.

 8                                                         A
                                                           J. Richard Creatura
 9                                                         United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER TO SHOW CAUSE OR AMEND PETITION AND DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 8
